      Case 5:13-cr-00512-RDP-HNJ Document 26 Filed 02/08/21 Page 1 of 1                              FILED
                                                                                            2021 Feb-08 AM 10:09
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHWESTERN DIVISION


 UNITED STATES OF AMERICA,                      }
                                                }
 v.                                             }    Case No.: 5:13-CR-512-RDP
                                                }
 TRAVIS ROBERT HERRIGES,                        }
                                                }
        Defendant.                              }


                                           ORDER

       This case is before the court on Defendant’s pro se Motion to Terminate Supervised

Release Term Pursuant to 18 U.S.C. § 3583(e)(1) filed February 2, 2021. (Doc. # 25). After a

discussion with Defendant’s supervising U.S. Probation Officer, and acknowledging that

Defendant is compliant with all of his supervised release conditions, taking into account his

criminal history and the circumstances of his instant offense, Defendant’s motion (Doc. # 25) for

early termination is DENIED. Defendant is encouraged to work with his Probation Officer on a

plan to help him succeed in accomplishing his employment goals.

       DONE and ORDERED this February 8, 2021.



                                            _________________________________
                                            R. DAVID PROCTOR
                                            UNITED STATES DISTRICT JUDGE
